BLiATCHFOBD, District Judge.
This is a libel, filed by Thomas F. Marshall, master of the steamer Yankee, and David A. Wol-cott, master of the steamer Bescue, and the-. Atlantic Submarine Wrecking Company, a. corporation created by the state of New York, and authorized to engage in the business of wrecking and of assisting vessels in danger and distress, and who were the owners of the said steamers. The libel is filed • by the libellants, for themselves and the ■ crews of the said steamers, and claims the • sum of $25,000, as a reasonable compensation, by way of salvage, or otherwise, for the services of the libellants and of the said crews in removing the ship Stratton Audley, a British vessel, and her cargo, from off the Itomer shoal, near the entrance to the lower bay of the harbor of New York, where she was aground, on the 23d of March, 1869.
The answer gives substantially a correct version of the facts of the ease, as they appear in evidence. The ship was bound from Calcutta to New York. She took a pilot off Bamegat Light about half past six o’clock in the evening of March 22d. At a quarter before eleven o’clock at night, while running for the bar at the entrance to the lower bay, she encountered a snow squall, which obscured the coast lights. Her port anchor was then let go, but the chain parted. Her starboard anchor was then dropped. She dragged for some distance with this, until she brought up in 27 feet of water. She drew 17% feet forward and 19% feet aft. The tide, which was very high, being driven in by an easterly wind, so that low water was as high as ordinary high-water, fell, while the vessel lay in this position, so that there came to be but 21 feet of water under her aft, and, as there was considerable sea on, she struck bottom, occasionally, near her stern, and, when she struck, thumped heavily. About six o’clock in the morning, the Yankee came within hail of the ship, and was asked by her master what the charge would be for towing the vessel off. Marshall, the master of the Yankee, asked, in reply, how much water the ship drew. The answer from the ship was, about 20 feet Marshall asked how much water there was alongside of the ship. The answer was about 21 feet. Marshall asked if she was not striking. The reply was, once in a while. Marshall then said he would tow the ship off for $1,000. The master of the ship said that was too much, and offered $500. The Yankee then drifted out of hailing distance. She soon came up again to the ship. The master of the ship then asked Marshall: “How much did you say?” Marshall replied “£2,000.” The master said: “I understood you, dollars.” “No,” said Marshall, “I said pounds.” It was then agreed that the Yankee should render her assistance, and that the amount of compensation should be left to arbitration. The Yankee then got a hawser to the ship, about six and a half •o’clock a. m. The Bescue soon came up, and aided the Yankee in pulling, there being a hawser from the stern of the Bescue to the bow of the Yankee, and another hawser from the stern of the Yankee to the ship. The latter hawser, which belonged to the Yankee, and was a new one, eight inches in circumference, parted, and was put in place again, with another hawser, which belonged to the ship. The two were then pulled with until the ship’s hawser broke. The pulling with the other hawser was continued, the ship being moved as the sea lifted her, until that hawser parted again. The hawser from the Rescue to the Yankee parted two or three times. The result was, that, by the use of hawsers, and hawsers alone, and the power of the two tugs, the ship was hauled off into deep water about noon, a space of six hours from the time the Yankee first reached her. She was towed by the tugs to New York, arriving there about four o’clock p. m. She was an iron vessel, and, so far as appears, was not injured or strained. When the Yankee reached the ship, it was the beginning of the ebb tide, and the wind had shifted from the eastward, and came out light from the south and west, but the sea did not abate. It was low water about 10 o’clock a. m., and about that time the wind got around to the west or northwest. The answer avers a willingness and readiness, on the part of the claimants, at all times, to submit to arbitration the question of the amount to be allowed-to the li-bellants for the service, as one of towage, but alleges that the libellants have, at all times, insisted on submitting their claim to arbitration as one of salvage. The claim is pressed upon the court by the libellants as one of salvage. The value of the ship and her cargo was $250,000. The value of the two steamers, at the time, was about $80,-000, and the value of the wrecking apparatus and material on board of them was about $50,000 more.
I think, on the evidence, that the peril to the ship at and after the time the Yankee reached her, has been very much exaggerated by the libellants. So, too, the danger to the steamers has been inadequately magnified, in order to enhance the value of the *228service. But substantial service was rendered to tbe ship by tbe two steamers, and for that service a liberal, but at tbe same time a reasonable, compensation must be awarded. Tbe ship was undoubtedly in a condition to be tbe subject of a salvage service, but, on tbe principles settled by tbe circuit court for tbis district, in tbe case of The Morning Star [Case No. 9,818], and applied by tbis court in tbe case of The J. F. Farlan [Id. 7,313], no salvage compensation for tbe service rendered in tbis case can be awarded to any of tbe libellants. Tbe masters and crews of tbe steamers were hired on wages by tbe corporation, wbicb owned tbe steamers and all tbe apparatus and ma-. terial on board of them. They received those, wages steadily, whether tbe steamers were employed or not. Their compensation for tbe services they rendered to tbis ship, and for the time occupied in rendering those services, was not at all dependent on tbe success of those services. In rendering those services, they did not render them directly to tbe ship, but they rendered them incidentally in tbe discharge of, and as a part of, their duty to their employers. When they were hired, they were given to understand by tbe corporation, that they should receive only their wages, and that they should have no share otherwise in any earnings of tbe vessels or of tbe corporation; and none of them will have any share in anything that may be awarded to the libellants in this case. Tbe masters and crews of tbe steamers must, therefore, be wholly left out of the case. Tbe corporation cannot claim as as-signee in advance of what might otherwise be the claims of its hired servants for salvage; and those servants, having cut themselves off, by their contract with the corporation, from setting up any claim for salvage in this case, such claim never had any existence, so as to be capable of assignment after the fact.
Nor can the corporation itself be a salvor. It cannot hire persons on wages, and claim salvage for sendees rendered by those persons. If such a principle were to be admitted, it would have to be extended to individuals; and yet it was never beard, that one person could hire another on wages to perform a salvage service to a vessel in distress and to have no share otherwise in tbe compensation therefor, and that, after such service had been rendered by tbe latter, the former, who bad taken no personal part in it, could claim salvage, compensation therefor, as such. Yet that is precisely tbe claim wbicb the libellant corporation in this case is urging, when it asks to be paid as if it bad been an individual salvor. The main element wbicb the law recognizes and requires as an element in a salvage service, is wholly wanting in tbe case of a corporation. That element is, tbe impulse and stimulus wbicb spurs the individual salvor to manifest boldness and heroism and incur risk and peril, by the expectation of the large compensation which tbe law awards in case of success. That element was wholly wanting in tbis case. Tbe ship and her cargo, as a consideration for their liability to pay a salvage compensation, were entitled to tbe exercise of all tbe energies which individual salvors could put forth, impelled by all the hopes of salvage reward which could operate to stimulate those energies. There were no such hopes of salvage reward in this case, on the part of the officers and crew of the steamers; and it is at least doubtful-in view of the fact that the Yankee failed, through timidity, to reach the ship, until on the third attempt to do so, while a pilot boat and her yawl boat seemed to have no difficulty in navigating safely in a no less boisterous sea — whether the same energies were put forth by those on board of the Yankee to reach the ship promptly that would have been manifested if they had been working for themselves and not merely for their employers. The master of the Yankee says that he turned back, on his first attempt to reach the ship, because he considered the risk too great, and that he abandoned the second attempt because he would not run the risk until daylight. It is very questionable whether wrecking corporations for salvage business, with their employees placed on the footing occupied by those of this corporation, are, on the whole, of advantage to commerce. There is, on the one hand, the benefit of associated capital of large amount, with well fitted appliances for the business. But ■this has the effect to drive individual salvors out of the business, and the daring and courage and insensibility to danger, nerved by the prospect of large reward, which are manifested constantly by individual salvors, are replaced by the poor substitute of hired labor, which has nothing to gain by taking risks, and is, therefore, likely to fail to use promptly, at critical moments, the ample means placed at its disposal.
The corporation is entitled to a proper compensation for the use of its two steamers, and of such of the appliances on board of them as were used in the service rendered to this ship. The case must be viewed as one of contract, for work and labor, without reference to the value of the ship and her cargo, as an element in the measure of compensation. Marshall, the master of the Yankee, placed it in that position, by what passed between him and the master of the ship. It is manifest, that the latter, by regarding $1.000 as a large charge, and offering $500, had no idea that he was subjecting his vessel and cargo to a salvage charge. It is entirely clear-, on the evidence, that if he had been told that, if he allowed himself to be towed off from where he was, by the Yankee, he would, in the end, be obliged to pay her owners a compensation of $25.000 for the service, he would have assumed the risk of remaining there, the wind having already *229changed to a favorable quarter, until a vessel, more moderate in her demands, should come to his aid. The master of the ship says, that he heard no mention of any price by Marshall, except $1,000, and that he heard nothing about £2,000, or about any pounds.
[On appeal to the circuit court, the above de-. cree was affirmed. Case No. 13,530.]
The hazard to the steamers and the property on board of them, whatever it was, is to be taken into view, as making the service worth more than if there had been no hazard to them. But the idea that a proportion of the cost of maintaining the steamers and property for occasional service, and of the current expenses of the corporation, while such steamers and property are not employed in the service of this ship, is to be paid by this ship, is wholly inadmissible. In this case, the corporation would have had a claim for compensation for. the time and services of the steamers in endeavoring to pull the vessel oft, even if they had failed. Their compensation must, of course, be greater because of their success.
I wholly reject the testimony of the so-, called expert witnesses on both sides, who give evidence as to their opinion of the value in money of the services rendered. They proceed on grounds which are unsound, and not in consonance with the views which, as above stated, must govern this case.
On the whole evidence, I think $1,500 is ample compensation in this ease, and, as the claimants, before suit was brought, offered to pay $2,000 by way of compromise, I allow no costs to the libellants.